DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The applicant’s amendments now require new ranges of both the hypochlorite concentration as well as a new range for the pH.
Concerning the Hsu reference, although Hsu generally teaches about the pH of their compositions, the applicant is correct to note that only a single example of the pH is given.  And this single value of a pH of 13 falls outside the range of the instant claims.  Furthermore, the applicant’s specification and arguments demonstrate that unexpected results are achieved though pH values within the claimed range.  As the prior art fails to either anticipate or provide motivation for achieving these unexpected results, previous prior art rejections over Hsu are hereby withdrawn.
Concerning the Chen reference, the applicant’s amendments to the hypochlorite concentration now require amounts which are taught away from in the Chen reference.  Chen requires 10-40% of a hypochlorite whereas the instant claims now require 0.05-6%.  Chen does not provide motivation for the modification of this range and is essentially teaching away from the range now found in the instant claims.  As such previous anticipatory rejections over Chen are withdrawn.
As no other objections or rejections are pending in this case, the instant claims are found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY E WEBB whose telephone number is (571)272-1325. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY E. WEBB
Examiner
Art Unit 1761



/GREGORY E WEBB/Primary Examiner, Art Unit 1767